                                                                                       FILED
                                                                              2019 Jan-18 AM 10:55
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

ARETHA WALLACE,                             )
                                            )
      Plaintiff,                            )
v.                                          )
                                            )        Civil Action Number
NANCY A. BERRYHILL, Acting                  )        6:17-cv-02171-AKK
Commissioner of the United States           )
Social Security Administration              )
                                            )
      Defendant.                            )

                         MEMORANDUM OPINION

      Aretha Wallace brings this action pursuant to Section 205(g) of the Social

Security Act (“the Act”), 42 U.S.C. § 405(g), seeking review of the final adverse

decision of the Commissioner of the Social Security Administration (“SSA”). The

court finds that the Administrative Law Judge’s (“ALJ”) and the Appeals

Council’s decisions—which have become the decision of the Commissioner—are

supported by substantial evidence. Therefore, the court affirms the decision

denying benefits.

      I. PROCEDURAL HISTORY

      On November 17, 2015, Wallace filed applications for a period of disability

and disability insurance benefits (DIB) and for supplemental security income,

alleging a disability beginning June 1, 2008. R. 199-210. After the denial of both

                                        1
applications, Wallace requested a hearing before an ALJ. R. 96-99, 35. At the

hearing and upon Wallace’s request, the ALJ amended her alleged onset date of

disability to July 11, 2014. R. 45-46. The ALJ ultimately denied Wallace’s claim,

finding that Wallace was not disabled under the Act. R. 7-26. This became the final

decision of the Commissioner when the Appeals Council refused to grant review.

R. 1-6. Wallace then filed this action pursuant to § 205(g) of the Act, 42 U.S.C. §

405(g). Doc. 1.

      II. STANDARD OF REVIEW

      The court’s review of the Commissioner’s decision is narrowly

circumscribed. The function of this court is to determine whether the decision of

the Commissioner is supported by substantial evidence and whether proper legal

standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971);

Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). Substantial evidence

falls somewhere between a scintilla and a preponderance of evidence, and this

court must “scrutinize the record as a whole to determine if the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983) (citations omitted).       The ALJ's decision is

supported by substantial evidence if it is based on “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Crawford v.




                                         2
Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)).

       If supported by substantial evidence, the Commissioner’s factual findings

must   be   affirmed   “[e]ven   if the evidence        preponderates   against   the

Commissioner’s findings. . . .” Id. (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). The ALJ’s legal conclusions, however, are reviewed de

novo, “because no presumption of validity attaches to the [ALJ’s] determination of

the proper legal standards to be applied.” Davis v. Shalala, 985 F.2d 528, 531

(11th Cir. 1993). While the court acknowledges that judicial review of the ALJ’s

findings is limited in scope, the court also notes that review “does not yield

automatic affirmance.” Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988). If the

court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining the proper legal

analysis has been conducted, the ALJ’s decision must be reversed. See Cornelius

v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).

       III. STATUTORY AND REGULATORY FRAMEWORK

       To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve


                                         3
months[.]” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i)(I)(A). A physical or

mental impairment is “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrated by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). The

disability must have begun on or before the date that the individual was last

insured for disability benefits. 42 U.S.C. § 423 (a)(1)(A), (c)(1).

      Determination of disability under the Act requires a five step analysis. 20

C.F.R. § 404.1520(a)-(f). Specifically, the Commissioner must determine in

sequence:

      (1)    whether the claimant is currently unemployed;

      (2)    whether the claimant has a severe impairment;

      (3)    whether the impairment meets or equals one listed by the Secretary;

      (4)    whether the claimant is unable to perform his or her past work; and

      (5)    whether the claimant is unable to perform any work in the national
             economy.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative answer

to any of the above questions leads either to the next question, or, on steps three

and five, to a finding of disability. A negative answer to any question, other than

step three, leads to a determination of ‘not disabled.’” Id. at 1030 (citing 20 C.F.R.

§ 416.920(a)-(f)). “Once a finding is made that a claimant cannot return to prior



                                           4
work the burden shifts to the Secretary to show other work the claimant can do.”

Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citation omitted).

      IV. FINDINGS OF THE ADMINISTRATIVE LAW JUDGE

      At step one, the ALJ found that Wallace has not engaged in substantial

gainful activity since the alleged onset date of disability. R. 12. At step two, the

ALJ found that Wallace had severe impairments of mild degenerative disk

disease/osteoarthritis of the cervical and lumbar spine, asthma/chronic obstructive

pulmonary disease, obesity, gastroesophageal reflux disease/mild gastritis, bilateral

carpal tunnel syndrome status post right surgical repair, epicondylitis, a major

depressive disorder, an anxiety disorder (not otherwise specified), and a history of

polysubstance use/abuse. R. 12-13. At step three, the ALJ found that Wallace’s

impairments did not meet or medically equal the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. R. 15-16.

      Before proceeding to step four, the ALJ found, based on the entire record,

that Wallace had the residual functional capacity (RFC) to, among other things,

occasionally lift and/or carry up to twenty pounds and frequently lift and/or carry

ten pounds; stand and/or walk in combination, with normal breaks, for up to eight

hours during an eight-hour workday; avoid concentrated exposure to pulmonary

irritants, including fumes, dusts, odors, gases, and areas of poor ventilation;

frequently perform fine and gross manipulations with the upper extremities


                                         5
bilaterally; perform simple routine tasks requiring no more than short simple

instructions and simple work-related decision making with few work place

changes; and have occasional interactions with co-workers and supervisors and no

interactions with members of the general public. R. 14-20.

       At step four, the ALJ found that Wallace has no past relevant work. R. 21.

Based on Wallace’s age, education, work experience, RFC, and the testimony of a

vocational expert, the ALJ found that jobs existed in significant numbers in the

national economy that Wallace could perform, including the representative

occupations of sorter, inspector, and bagger. R. 21-22. Therefore, the ALJ

concluded that Wallace was not disabled as defined by the Act. R. 22.

       V. ANALYSIS

       Wallace contends that the ALJ’s RFC findings, which are consistent with the

regulatory definition of “light work,” are not supported by substantial evidence.

See R. 15; doc. 12 at 13-18. 1 Alternatively, Wallace contends that she is limited to



1
  The regulations define “light work” as follows: “(b) Light work. Light work involves lifting no
more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10
pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing, or when it involves sitting most of the time with
some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, you must have the ability to do substantially all of these activities. If
someone can do light work, we determine that he or she can also do sedentary work, unless there
are additional limiting factors such as loss of fine dexterity or inability to sit for long periods of
time.” 20 C.F.R. § 404.1567(b).


                                                  6
sedentary work, and that the court should remand this case to the ALJ to determine

if she is illiterate and, consequently, disabled. Doc. 12 at 16-17.

      The RFC is “an assessment, based upon all of the relevant evidence, of a

claimant’s remaining ability to do work despite [her] impairments.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). A claimant’s RFC is an

administrative finding made by the ALJ. See 20 C.F.R. § 404.1546; SSR 96-5,

1996 WL 374183. In determining the RFC, an ALJ must consider any statements

from medical sources about a claimant’s limitations caused by her impairments and

symptoms, as well as statements by the claimant herself concerning her limitations.

20 C.F.R. § 404.1545(a)(3). Accordingly, in order to determine whether substantial

evidence supports the ALJ’s RFC finding, the court must also determine whether

the ALJ erred in partially discrediting Wallace’s testimony.

      In this circuit, “a three part ‘pain standard’ [is applied] when a claimant

seeks to establish disability through his or her own testimony of pain or other

subjective symptoms.” Holt v. Barnhart, 921 F.2d 1221, 1223 (11th Cir. 1991).

The claimant must present:

      (1) evidence of an underlying medical condition and either (2) objective
      medical evidence that confirms the severity of the alleged pain arising from
      that condition or (3) that the objectively determined medical condition is of
      such a severity that it can be reasonably expected to give rise to the alleged
      pain.




                                           7
Id. (citation omitted). “If the ALJ discredits subjective testimony, he must

articulate explicit and adequate reasons for doing so.” Wilson v. Barnhart, 284

F.3d 1219, 1225 (11th Cir. 2002); see also Marbury v. Sullivan, 957 F.2d 837,

839–40 (11th Cir. 1992) (“After considering a claimant’s complaints of pain, the

ALJ may reject them as not creditable, and that determination will be reviewed for

substantial evidence.”).

      At the hearing, Wallace testified that she experienced neck pain for

approximately one year that prevented her from moving her head. R. 48. She also

stated that she suffered from complete numbness in her right “middle” and “ring”

fingers, which persisted after she underwent carpal tunnel decompression surgery.

R. 58. As a result of this numbness, Wallace claimed that she cannot perform basic

activities such as getting dressed, tying her shoes, or putting on earrings, and

requires assistance from her daughter to dress every day. R. 49, 60. Additionally,

Wallace testified that she suffered from asthma for two years, has difficulty

breathing, and “can’t go outside” due to her allergies to weeds and trees. Doc. 67-

68.

      In determining Wallace’s RFC, the ALJ summarized Wallace’s testimony

and found that, while Wallace’s impairments could reasonably cause some of her

symptoms, evidence in the record contradicted Wallace’s statements concerning

the “intensity, persistence, and limiting effects of these symptoms.” R.15. The ALJ


                                        8
articulated specific reasons for partially rejecting Wallace’s testimony concerning

her symptoms, citing medical evidence that undermined Wallace’s testimony

concerning her alleged symptoms. R. 15-21. She then detailed a function-by-

function analysis of Wallace’s RFC. See R. 14-15.

      A. Whether the ALJ Erred in Determining Wallace’s RFC

      Wallace argues that the ALJ ignored evidence that Wallace’s hand

numbness, neck pain, and respiratory problems prevent her from performing “light

work.” Doc. 12 at 15-16. However, a review of the record reveals that the ALJ

provided adequate reasons for discounting Wallace’s testimony, and that

substantial evidence supports the ALJ’s RFC findings. See Wilson, 284 F.3d at

1225; Green v. Soc. Sec. Admin., 223 F. App’x 915, 923-24 (11th Cir. 2007)

(finding that substantial evidence supported the ALJ’s RFC finding of light work

where medical records indicated the claimant was managing her impairments

“well”).

            1. Right Hand Numbness

      Various medical records from 2014 through 2016 undermine Wallace’s

claims of complete numbness in her right hand. See R. 18. Wallace’s medical

records, including Dr. Farouk Raquib’s medical notes in August 2014, suggest that

her right carpal tunnel syndrome was “mild” and had limited effects on her right


                                        9
hand. R. 499. Dr. Raquib’s assessment was later confirmed by Dr. David

Longmire’s motor nerve studies in April 2016, which state that Wallace’s peroneal

nerves were “normal bilaterally,” her ulnar nerves were “normal bilaterally” but

displayed a “mild relative showing on the right,” and her median nerves displayed

“chronic bilateral carpal tunnel compression, much more severe on the left.” R.

439 (emphasis in original). Finally, Dr. Laura Lindsey’s notes from a January 2016

examination also contradict Wallace’s alleged limitations. Dr. Lindsey noted that

Wallace had “normal” range of motion in both wrists, and “normal” grip strength

and dexterity in both hands. R. 373-74. She further noted that Wallace’s “sensation

is intact,” and that she was able to “independently . . . carry, lift, travel, and handle

objects.” R. 372.

      Wallace contends that the ALJ ignored Wallace’s “history of carpal tunnel

syndrome,” including Wallace’s right hand complaints in June 2016 and weakened

grip strength in September 2016. See doc. 12 at 14; R. 446, 483. However, as the

ALJ noted, although Wallace reported worsening numbness in her right hand

beginning in March 2016 and continuing through September 2016, the record

suggests that these symptoms improved after Wallace’s carpal tunnel

decompression surgery on her right hand in September 2016. See R. 19, 408, 434-

54. Indeed, thirteen days after the surgery, Dr. Lloyd Dyas noted that Wallace had

“no unusual complaints” and that she was “doing well.” R. 487-88. And, although


                                           10
Wallace was scheduled for a follow-up visit eight weeks later, there are no further

documented complaints after her October 2016 appointment. Id. While Wallace is

correct that “this evidence is not conclusive that her symptoms have resolved,”

doc. 12 at 14, she ignores that it provides evidence of improvement which, when

combined with the contradictory medical evidence in the record, provides

substantial evidence to support the ALJ’s RFC determination. See Quick v.

Comm’r of Soc. Sec., 403 F. App’x 381, 384 (11th Cir. 2010) (finding that the ALJ

properly discounted the claimant’s pain testimony based on a lack of complaints

and evidence of improvement).

            2. Neck Pain

      The ALJ also articulated sufficient reasons, based on substantial evidence,

for partially discounting Wallace’s testimony concerning her neck pain and for

concluding that Wallace can perform “light work.” First, as the ALJ noted, Dr.

Lindsey’s January 2016 opinion—that there was “no pain to palpation of the

cervical, thoracic, or lumbosacral spine or the muscles surrounding these areas.

She has full range of motion of the spine without difficulty” and that Wallace’s

head was “normocephalic and atraumatic. Her neck is supple[,]” R. 371, 373-74—

undermines Wallace’s testimony concerning her neck. Also, additional medical

records in 2016 suggest that Wallace did not suffer from disabling neck pain: (1)

February 2016—Dr. Derek Cannon noted that Wallace’s neck was “supple, full

                                        11
range of motion without nuchal rigidity, or vertebral point tenderness,” and that

she reported no pain. R. 386-87; (2) June 2016—Dr. Srilakshmi Settipalli also

noted that Wallace’s neck was “supple, full range of motion.” R. 457; and (3)

August 2016—Dr. Mark Randall noted that Wallace’s neck was “supple, no

masses, trachea midline.” R. 381. In addition to the evidence from 2016, the ALJ

also pointed out that Wallace did not report any pain during at least four medical

visits from January through August 2015. See R. 347, 352, 354, 356. Based on this

record, the substantial evidence supports the ALJ’s findings related to Wallace’s

neck.

        Moreover, the medical evidence that Wallace cites does not provide a basis

for concluding that the ALJ’s RFC and credibility findings lacked substantial

evidence. See doc. 12 at 15 (citing her April 2016 radiology report, back brace, and

pain medication); Crawford, 363 F.3d at 1158 (explaining the standard for

substantial evidence). Although Wallace’s April 2016 cervical MRI scan revealed

“tiny” disc protrusions and “mild” disc bulging, the report also notes “[n]o

evidence of significant foraminal, central canal, or lateral recess stenosis,” and that

her lumbar MRI scan revealed “no evidence of neural impingement.” R. R. 412,

440, 414, 441. With respect to Wallace’s treatment, Dr. Longmire noted in June

2016 that Wallace had experienced “moderate benefit” from her medication with

Tylenol and Zanaflex. R. 446. In light of the substantial medical evidence


                                          12
suggesting that Wallace’s neck pain was not disabling, there is an insufficient basis

to overturn the ALJ’s credibility and RFC findings. See Martin, 894 F. 2d at 1529

(“Even if the evidence preponderates against the Commissioner’s findings, we

must affirm if the decision reached is supported by substantial evidence.”).

             3. Respiratory Problems

      The substantial evidence also supports the ALJ’s credibility and RFC

findings related to Wallace’s respiratory problems. Various medical records

suggest that Wallace’s symptoms of asthma and chronic obstructive pulmonary

disease have improved or that she is asymptomatic. For instance, in October 2015,

Wallace’s discharge report from the Northwest Medical Center indicated that her

chest x-rays “essentially . . . showed a normal chest,” that she was “much

improved,” and that she appeared “comfortable.” R. 320-21, 23. In January 2016,

Dr. Lindsey noted that Wallace’s “chest appears normal” and that she exhibited

“clear breath sounds.” R. 371. That same month, Dr. Robert Smith noted that

Wallace’s “lung bases are clear.” R. 390. In February 2016, medical notes from the

Northwest Medical Center observe that her lungs “have equal breath sounds

bilaterally, clear to auscultation and percussion. . . . No increased work of

breathing, no retractions or nasal flaring.” R. 386. Additional clinic records from

February and March 2016 note that Wallace displayed no symptoms for “chest,

congestion, cough, wheezing, [or] shortness of breath.” R. 451, 454. Finally, in

                                         13
August 2016, Wallace reportedly denied cardiac or pulmonary issues, and Dr.

Randall noted that her breathing was “unlabored.” R. 381.

      Based on the record, Wallace has failed to show that the ALJ erred in

assessing Wallace’s RFC.

      B. Whether the Court Should Remand This Case to the ALJ to
         Determine Whether Wallace is Illiterate

      Citing Grid Rule 201.17, which states that a claimant who is limited to

“sedentary work,” between the ages of 45 and 49, has no past relevant work

experience, and is illiterate is disabled, 20 C.F.R. Pt. 404, Subpt. P, App’x 2, Table

1, Rule 201.17, Wallace contends that she meets the first three criteria. Therefore,

she requests that the court remand this case for the ALJ to determine if she is

illiterate. In light of the court’s finding that substantial evidence supports the ALJ’s

RFC determination that Wallace is limited to “light work,” the court disagrees with

Wallace that she is limited to “sedentary work,” and rejects Wallace’s contention

that remand is warranted here.

      VI. CONCLUSION

      Based on the foregoing, the court concludes that the Commissioner’s

determination that Wallace is not disabled is supported by substantial evidence,

and that the Commissioner applied the proper legal standards. The Commissioner’s




                                          14
final decision is AFFIRMED. A separate order in accordance with this

memorandum of decision will be entered.

      DONE the 18th day of January, 2019.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                      15
